OFFICE       OF

                      THE ATTORNEY                GENERAL
                                 AUSTIX.TEXAS                  .
PRICE    DANIEL
**rwEY    GkKEH.41.                August 5, 1947


          Hon. H. L. Roberson        Opinion No. V-329
          County Attorney
          Wlnkler County             Re:    Construction of H.B.
          Box 307                           785, 50th Leg., relative
          Kermit, Texas                     to salaries of county
                                            officials In counties
                                            having a population of
                                            less than 20,000 inhabi-
                                            tants.
          Dear Sir:
                    Your letter requesting an opinion from this
          Department on the above subject matter Is as follows:
                      'The Commissioners Court of Winkler
                 County has requested that I write you for
                 an opinion on the II:B. No. 785.
                      "When, or on what date, does this be-
                 come a law?
                      'Who are the County Officials; does
                 this include the Commissioners, Constables
                 and~Justloeq of the Peace?
                      'The Elective Officials in Winkler
                 County are on a salary basis and their
                 salaries were set during the month of
                 January, for the year of 1947. However,
                 since the Legislature has passed this
                 H.B. 785, giving these seme officials a
                 raise, does the Commissioners Court have
                 the authority to raise the salaries for
                 the balance of this year?'
                    B. B. No. 785, Acts of the 50th Legislature,
          provides as follows:
                      "Section 1. In all counties of this
                 State having a population of less AA-mn
                 twenty thousand (20,000), according to the
                 last preceding Federal Census, and in which       ,
                 counties the Commissioners Courts have de-
                 termined that the county officials shall be
      ,Hon. H. L. Boberson - Page 2   (V-329)
is0
            CO~8n8t3ted On a salary baals, anoh Conunla-
            SiOn8rS COIWtS 82'8authoriaed t0 fti the
            ealarles of county offlolals in such coun-
            ties, their deputies, Clarke and asslstante.
            Said compensation shall b8 paid in monthly
            or aemlmonthly installments, as said Court
            may determine. Provided, hoV8Ver, that no
            salary fixed herein by auoh Commlssloners
            Court shall be In au amount to exceed Five
            !l?housand,
                      Four Hundred Dollars ($5,40O),for
            the County Offic~ersand in an amount of
            Three l!&ousand,SIX Hundred Dollers~($3,600)
            for Deputies, Assistants, azidClerks; pro-
            vided, further that no salary shall be set
            at a figure lover than that paid for th8
            Calendar Year 1946.
                 “Sec. 2. All laws and parts of lavs,
            in a0 far as the same apply t0 CoXUIti8Svlth-
            ln the provisions of this Act, shall be, and
            the same are hereby, repealed to the extent
            of such conflict.
                          The fact that county officials
            and depu
                 "%G* es, clerks and assistants In the
            counties within the provisions of this Act are
            inadequately Compensated for their services;
            the fact that said counties are losing and vi11
            oontinue to lose the selivlo8sof valuable df-
            flcials'snd couuty employees unless such com-
            p8nbation is ,inCreased;the further fact that
            Oang COUI.It%eS
                          Of this Stat8'Vithin'th8~pOpula-
            tion limits provided In this Act have large
            financial resources by reason of which heavy
            responsibilities are placed on some countyof-
            fiolals; and the fact that said officials and
            8IQlOy88S CarlnOtbe prOp8rly Comp8nsat8d under
            the present Statutes; the further fact that the,
            local officials of the counties within the pro-
            visions of this Aot are far more competent
            than the Legislature to determine the fair and
            reasonable compensation.for such officials.and
            employees; the further fact that it.ls a sound
            principle of government to leave the local af-
            fa*s as nearly to the people as possible; and
            the further fact that the county officials in
            said counties will be responsible to the people
            of such Counties for their acts creates an
Hon. H. L. Roberson - Page 3    (V-329)                 I.51


       emergency and an imperative public neces-
       sity that the Constitutional Rule requiring
       bills to be read on three several days In
       each House of the Legislature be suspended,
       and said Rule is hereby suspended, and that
       this Act shall take effect and be in force
       from and after Its passage, and it is so
       enacted.
            "Passed the House, May 15, 1947: Yeas
       119, Nays 5; House concurred in Senate
       Amendments, June 3, 1947; Yeas 102, Nays
       10; passed the Senate, as amended, June 3,
       1947: Yeas 30, Nays 0.
            "Approved: June 12, 1947"
          Since H. B. 785 contained an emergency clause
and passed with the necessary two-thirds vote of each house,
It became effective on June 12, 1947, the date upon which
it was approved by the Governor. Texas Constitution, Art. .~
III, Section 39.
          Winkler County, according to the last preceding
Federal Census, had a population of 6,141 Inhabitants, and
we are informed by the Comptroller's office that its county
officials are compensated on a.salary basis. Therefore,
H. B. No. 785 is applicable to,Winkler County.
            We quote the following from 39 Tex. Jur. pp. 252,
253:
            "A statute will be construed so that it
       will harmonize with other existing law, un-
       less its provisions clearly manifest a con-
       trary intention. Thus where the literal
       language of one act conflicts with that of
       another, they should be read together and
       harmonized, if possible; so as tomgive ef-
       feet to each of them."
          We therefore deem It pertinent to quote the fol-
loving statutory provisions:
          Article 3912~e,Section 2.                     /

            "The Commissioners’ Court of each county
       in the State of Texas, at its~first r8gUlar
       meeting in January of each calendar year,
       shall, by order made and entered in the min-
       utes of said court, determine whether precinct
I.52   Hon. H. L. Roberson - Page 4   (v-329)


           officers of such county (exoept public
                                   of vital stastics)
           ZE       ZpZZEZ         a salary basis as
           provided for in this Act, or whether they
           shall receive as their compensation, such
           fees of office as may be earned by them in
           the performance of the duties of their of-
           fices. . .v
                Article 3912e, Section 15.
                'The Comisslonersl Court In counties
           having a opulation of less than twenty
           thousand P20,000) inhabitants, according
           to the last preceding Federal Census at
           the first regular meeting In January of
           each calendar year, may pass an order pro-
           viding for compensation of all county and
           precinct officers on a salary basis."
                &tiCle   39128, Sec. 17.
                 v(a) The term 'Precinct Officers' as
            used in this Act means justices of the peace
            and constables."
                 It is apparent from~the above quoted provisions
       of the "Officers' Salary Lay" that the Legislature has
       made's distinction between -countyefficers end pr8dbICt
       officers. The Legislature apparently had this in mind
       when it used the term 'in which counties Commissioners'
       Courts have determined~that th$ county officials‘shall be
       compensated on a salary basis.   Since Article 3912e, Set
       17, defines precinct officers (as distinguished from COUT
       ty officers) as the justices of the peace and constables,
       it is our opinion that H.B. 785 is not applicable to jus-
       tices of the peaoe and constables.
                 In connection with your question as to whether
       or not H.B. 785 is applicable to county oommissioners, w(
       direct your attention to the fact that said Act Is a corn
       prehensive statute providing for salaries of county offi.
       cials in counties having a population of less than 20,00(
       inhabitants according to the last preceding Federal Cen-
       sus; and, therefore, it operates in effect to amend SeC-
       tion 15 of Article 3912e. The compensation of county
       commissioners is not governed by Article 3912e, Section
       15, but by Article 2350, as amended by H.B. 84, Acts of
Hon. H. L. Roberson - Page 5    (w-529)                     153


the 49th Legislature, which is a statute dealing with
county CormIisslonersspecifically. According t0 th8
last mentioned Article, the saJ.arlesof county oommis-
sioners are based upon the assessed valuation of the
various counties.
            We quote the following from 39 Tex. Jur., pp.
25'4-257:
           'In order to arrive at a proper con-
     struction of a statute, and determine the
     exact legislative intent, all acts and parts
     of acts in pari materia will, therefore, be
     taken. read and construed together. each en-
     actment in reference to the &her,-as though
     they were parts of law. Any oonfllot bettween
     their provisions will be harmonized If pos-
      lb1      d ff t ilb        I    t   11 th
     &!&I%       zf ~~chwa~t ig zhI?cz   Ee mad: to
     stand together and have concurrent efficacy.
          'The purpose of the in 'par1materia rules
     of construotion is to carry out the full leg-
     islative intent, by giving effect to all laws
     and provisions bearing upon the same .subject.
     It proceeds upon the supposition that several
     statutes relatingto one subject are governed
     by one spirit.and policy, and are intended to
     be conslstent~and harmonious in their several
     parts and provisions. The rule applies vhere
     one statute deals with a subjectsin comprehen-
     sive terms and another deals with a portion of
     the same subject in a more definite way."
     (IQnphasisours)
          By construing Article 5912e, Sections 2, 15 and
17, Article 2350, and H.B. 785 together in accordance with
the above rule of statutory construction, It is our opin-
ion that the Legislature did not intend to amend Article
2550, dealing with county commissioners specifically. Al-
though county commissioners are county officers it is our
opinion, in view of the foregoing, t&t H. B. 765, Acts of
the 50th Legislature, is not applicable to them, but IS
only applicable to those county offi,clalscovered by Sec-
tion 15 of Article 3912e. :
          In answer to your third question, it is our opin-
ion that any increase in salary for the year 1947 must be
      Hon. H. L. Roberson - Page 6 (v-329)
154

      in the same propo&ion as the remainder of the year
      is to the total annual increase that may be made under
      H. B. 785. (See our Opinion V-222, a copy of which ve
      are herevith enclosing.)

                It Is our further opinion that the increase,
      If any, can only be from the date that the Commission-
      ers' Court grants the increase and amends the budget
      accordingly. In this connection, we direct your‘atten-
      tion to Article 68ga-11 vhlch provides in part as fol-
      lows:
                "When the budget has been finally ap-
           proved by the Commissioners' Court, the
           budget, as approved by the Court shall be
           filed with the Clerk of the County Court,
           and taxes levied only in accordance there-
           with, and no expenditure of the funds of
           the county shall theretiter   be made except
           in strict compliance with the budget as
           adopted by the Court. Except that emer-,
           gency expenditures, in case of grave pub-
           110 necessity, to meet unusual and unfore-
           seen conditions whiah could not, by reason-
           ably diligent thought and attention, have
           been included in the original budget, may
           from time to time be authorized by the
           Court 'as amendments to the original budget.
           In all cases vhere such smendments to the
           orlglnal'budget is made, a copy of the or-
           der of the Court amending   the budget shall
           be filed‘with the Clerk of the County Court,
           end attached to the budget originally a-
           dopted."


                (1) H. B. 785, 50th Legislature, re-
           lative to county officials ,in counties oon-
           talning less than 20,000 inhabitants, is
           only applicable to the sheriff, assessor
           and collector of taxes, county judge, COUD-
           tg attorney, district attorney, district
           clerk, county clerk, treasurer and hide and
           animal Inspector, and is not applicable to
           justioes of the peace, constables, or county
           consnissloners;having passed with the neces-
           sary Z/3 vote of each House, It became ef-
           fective on June 12, 1947.
Hon. H. L. Roberson - Page 7 (V-329)
                                                    155

          (2) Any increase in compensation for
     the year 1947 must be ln the same proportion
     as the remalrder of the year is to the total
     annual Increase that may be made and must be
     in oomplfance with the budget law. Art.
     68ga-11, V.C.S.
                                Yours very truly
                            ATTORXEP GRNERAL OF TEXAS




JR:wb;djm
Enclosure